Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159560 (JUNG) in further view of US 2019/0112853 (Mccafferty).
With respect to claim 1, JUNG shows a refrigerator (1), comprising: a cabinet (10) having a storage compartment; a door (20) capable of opening and closing said storage compartment; a turning plate (30); and a hinge assembly (340, Fig.4) including a hinge moving member () and a hinge fixed member (350) connecting the door to the turning plate. JUNG doesn’t show the hinge fixed member defines a trajectory with a first and second end portions. Mccafferty shows a hinge assembly including a hinge moving member (210, Fig.2C) and a hinge fixed member (221), one of said hinge moving member or said hinge fixed member defining a trajectory (223, Fig.2E) including a first end portion and a second end portion (at 222, at each end, Fig.2E), and another of said hinge moving member or said hinge fixed member having a limiting portion (211, Fig.2D) adapted to rotate between said first end portion and said second end portion along said trajectory.  It would have been obvious to one having ordinary skill in the art to include a trajectory with a first end portion and second end portion to the hinge assembly of JUNG and a limiting portion that rotates between the first end portion and the second end portion, such as shown by Mccafferty, in order to allow the turning plate to open a predefined amount and stops it from opening too far.
With respect to claim 13, the combination (Mccafferty) shows wherein said hinge fixed member (221) encompasses said trajectory (223), and said hinge moving member (210) includes said limiting portion (211).
	Alternatively with respect to claim 1, the combination (Mccafferty) shows a trajectory (212, Fig.2D) and a limiting portion (222, Fig.2B) but shows that the trajectory not the limiting portion is adapted to rotate. It would have been obvious to one having ordinary skill in the art to reverse the trajectory and the limiting portion, such that the trajectory (212) is on the hinge fixed member (221) and the limiting portion (222) is on the hinge movable member (210) since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. With respect to claim 2, the modification shows wherein one of said hinge moving member or said hinge fixed member has a receiving groove (213, Fig.2D) in communication with said trajectory (212, Fig.2D), said other of said hinge moving member or said hinge fixed member includes a body portion (223/230, Fig.2E, Fig.2F) accommodated in said receiving groove, and said limiting portion (222) protrudes into said trajectory (212) from said body portion (223).  
With respect to claim 3, the combination shows (Mccafferty) wherein said receiving groove includes a receiving space (213, Fig.2D), and said trajectory (212)  includes a limiting space having a ring-shaped cross section (Fig.2D).  The combination doesn’t explicitly teach the receiving space is fan-shaped cross section. However, it would have been an obvious matter of design choice to make the receiving space fan-shaped cross section, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 4, the combination shows (Mccafferty) wherein said first end portion and said second end portion (end portions of 211) are respectively in communication with said receiving space (213).  
With respect to claim 5, the combination shows (Mccafferty) wherein an outer ring diameter of said ring-shaped cross section of said limiting space (212) is greater than a diameter of said fan-shaped cross section of said receiving space (213, Fig.2D).  
With respect to claim 7, the combination shows (Mccafferty) wherein said body portion (223) is internally hollow (Fig.2E).  
With respect to claims 8 and 10, the combination shows (Mccafferty) wherein one of said hinge moving member or said hinge fixed member has a first butting portion (top of 210, Fig.2D) provided with said trajectory (212) and said receiving groove (213), and said other of said hinge moving member or hinge fixed member has a second butting portion (bottom flat surface of 221 joining 222, Fig.2E) abutted against said first butting portion. 
With respect to claim 9, the combination shows (Mccafferty) the body portion (223) and the limiting portion (222) extend from the second butting portion to the first butting portion (Fig.2D-2F). 
With respect to claim 11, the combination shows (Mccafferty) wherein said first butting surface and said second butting surface are mutually fitting curved surfaces (Fig.2D, Fig.2E).  
With respect to claim 12, the combination shows (Mccafferty) wherein said body portion (223) and said limiting portion (222, Fig.2E) are smaller in size than said second butting portion (at 224/bottom flat surface of 221, Fig.2E).  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637